COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:            01-16-00773-CV
Style:                   Clearpoint Crossing Property Owners Association and Cullen’s LLC
                         and 11500 Space Center, LLC v. Joseph Chambers and Debbie
                         Chambers
Date motion filed*:      April 21, 2017
Type of motion:          Motion to Substitute Counsel for Appellants
Party filing motion:     Appellants’ Counsel Dennis J. Albright, Kathryn A. Lumpkin, and
                         JoAnn Storey, and new counsel Ian G. Simpson
Document to be filed:    Certificate of service on appellants Clearpoint Crossing Property
                         Owners Association, Cullen’s LLC, and 11500 Space Center, LLC,

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
             If document is to be filed, document due: May 8, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellants’ motion to substitute new counsel Ian G. Simpson is granted because it is
       compliant with Rule 6.5 and was signed by all counsel. See TEX. R. APP. P. 6.5(d).
       However, withdrawing counsel JoAnn Storey is ordered to mail a copy of the motion
       and this order to appellants via certified and first-class mail and to file a certificate of
       service with this Court within 10 days of the date of this order. See id. 6.5(b), (d).
       The Clerk of this Court is directed to remove JoAnn Storey as co-counsel for
       appellants and substitute Ian G. Simpson as their co-counsel of record.

Judge’s signature: /s/ Laura Carter Higley
                   

Date: April 27, 2017




November 7, 2008 Revision